The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Case
This communication is in response to Applicants 03/11/2022 amendment(s) /response(s) in the Application 16/593,390 by JOLLY for “SSYSTEM AND METHOD FOR SIMULTANEOUS LAYER 3 RESILIENCY DURING AUDIO CAPTURING”, filed on 10/04/2019.  The amendment/response to the claims has been entered: 
Claims 1, 2, 9, 10, 15 and 16 are currently amended. 
Therefore, claims 1-20 are now pending. 
This rejection is FINAL. 


Response to Arguments

Applicant’s arguments, filed on 03/11/2022, hereinafter  “Remarks”, have been fully considered but they are not persuasive for the following reasons: 
In the paragraph bridging pages 6-7 of the Remarks, Applicants assert that “In the claimed invention, the primary node and the fallback node are in different types of networks.” 
In response, Examiner notes that features upon which applicant relies (i.e., different types of networks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. 

On page 8 of the Remarks, Applicants assert that “Even though Zhang teaches L3 network, there is no suggestion that one of the recording servers 142 may be modified to be placed in L3 network or an additional recording server in L3 network may be added in the system of Wolfeld” and “The mere fact that Zhang teaches L3 network does not lead to a conclusion that the system of Wolfeld may be obviously modified to employ the L3 network of Zhang into the system of Wolfeld.” Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. The prior art reference of WOLFELD teaches providing resiliency in a network for audio capturing (Figs 2-3, paragraphs 34-35). The prior art reference of ZHANG teaches detecting a failure of a specified device and providing a tunnel across a layer 3 network from the specified device to a second device (Fig. 7B, paragraphs 45, 51). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHANG with the teachings of WOLFELD to configure the fallback node as in a L3 network such as a cloud network. The motivation would be to provide network redundancy and high availability to remote network nodes across a layer 3 network (ZHANG, paragraph 8).
Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation would be to provide network redundancy and high availability to remote network nodes across a layer 3 network (ZHANG, paragraph 8).
As to the remainder of Applicant’s arguments, they have been fully considered but they are moot in view of the new grounds of claim rejections necessitated by Applicant's amendments to the claims. 

Response to Amendment

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 11-13 and 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfeld et al. (US20160227029A1), hereinafter WOLFELD, in view of Zhang et al. (US20130242718A1), hereinafter ZHANG, and further in light of Palmer et al. (US20160119179A1).

Regarding claim 1, WOLFELD teaches A method for providing resiliency in a network for audio capturing, comprising: (WOLFELD, Fig. 2, paragraph 34, teach providing an alternate audio recording node (i.e. resiliency for audio capturing).)
capturing audio data in network packets via a primary node; monitoring the primary node; (WOLFELD, Fig. 2, steps 210, 212, paragraph 34, teach designating a home (i.e. primary) node to receive the audio content/stream (i.e. monitoring the primary node for audio data).)
sending the network packet to a fallback node, (WOLFELD, Fig. 2, steps 214, 216, paragraph 34, teach designating an alternate (i.e. fallback) node to receive the audio content upon a failure of the home recording node.)
examining the network packets to determine which packets are audio-related packets; (WOLFELD, Fig. 3, step 316, paragraph 35, teach updating a metadata database to ensure that the segment of the audio are associated with the same session ID (i.e. audio-related packets).)
collecting audio-related packets; and storing the collected audio-related packets in a data storage. (WOLFELD, Fig. 3, step 316, paragraph 35, teach updating the metadata database to associate recordings with each other which corresponds to collecting and storing the audio-related packets in a data storage.)
WOLFELD does not describe wherein the fallback node is in a Layer 3 (L3) network; 
ZHANG in the same field of endeavor teaches wherein the fallback node is in a Layer 3 (L3) network; (ZHANG, Fig. 7B, paragraphs 45, 51, teach detecting a failure of a specified device and providing a tunnel across a layer 3 network from the specified device to a second device.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHANG with the teachings of WOLFELD to configure the fallback node as in a L3 network such as a cloud network. The motivation would be to provide network redundancy and high availability to remote network nodes across a layer 3 network (ZHANG, paragraph 8).
WOLFELD in view of ZHANG does not describe connected to the network through a private branch exchange (PBX)
PALMER in the same field of endeavor teaches connected to the network through a private branch exchange (PBX) (PALMER, Fig. 6, paragraphs 78-80, teach determining that communication has been lost in a primary node connected to a network through a PBX (step 610), and replacing the call with a second call connection (steps 615-650).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PALMER with the teachings of the modified invention, as described above, to configure the primary node as connected to the network through a PBX. The motivation would be to provide a back-up delivery system in the event of an inability to deliver voice traffic to a phone system over a primary data access circuit (PALMER, paragraph 30).

Regarding claim 3, WOLFELD in view of ZHANG in view of PALMER teaches the method of claim 2 further comprising: monitoring the secondary node; and sending the network packets to the fallback node during an outage of the secondary node. (WOLFELD, paragraph 27, teach designating specified alternate nodes to take over recording responsibilities.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PALMER with the teachings of the modified invention, as described above, to monitor the secondary node, and send the network packets to the fallback node during an outage of the secondary node. The motivation would be to provide a back-up delivery system in the event of an inability to deliver voice traffic to a phone system over a primary data access circuit (PALMER, paragraph 30).

Regarding claim 4, WOLFELD in view of ZHANG in view of PALMER teaches the method of claim 1 further comprising mirroring the network packets via a network switch. (WOLFELD, paragraph 10 teaches that media forking comprises replicating streams via a network switching device.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PALMER with the teachings of the modified invention, as described above, to mirror the network packets via a network switch. The motivation would be to provide a back-up delivery system in the event of an inability to deliver voice traffic to a phone system over a primary data access circuit (PALMER, paragraph 30).

Regarding claim 5, WOLFELD in view of ZHANG in view of PALMER teaches the method of claim 1 further comprising determining formats of the audio-related packets. (WOLFELD, Fig. 1, paragraph 17, teach metadata database 160 for determining a format of the data, e.g. recording session identifier.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PALMER with the teachings of the modified invention, as described above, to determine formats of the audio-related packets. The motivation would be to provide a back-up delivery system in the event of an inability to deliver voice traffic to a phone system over a primary data access circuit (PALMER, paragraph 30).

Regarding claim 6, WOLFELD in view of ZHANG in view of PALMER teaches the method of claim 1 further comprising sending the network packets to a fallback node while the primary node is active. (WOLFELD, paragraphs 23-24, teach designating the alternate node, which is to be employed at a later time if needed.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PALMER with the teachings of the modified invention, as described above, to send the network packets to a fallback node while the primary node is active. The motivation would be to provide a back-up delivery system in the event of an inability to deliver voice traffic to a phone system over a primary data access circuit (PALMER, paragraph 30).

Regarding claim 7, WOLFELD in view of ZHANG in view of PALMER teaches the method of claim 1 further comprising storing the captured audio data via the primary node in the data storage. (WOLFELD, paragraph 28, teach capturing and storing the data on the primary node via data storage.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PALMER with the teachings of the modified invention, as described above, to store the captured audio data via the primary node in the data storage. The motivation would be to provide a back-up delivery system in the event of an inability to deliver voice traffic to a phone system over a primary data access circuit (PALMER, paragraph 30).

Regarding claim 9, WOLFELD teaches A network failover system to provide resiliency in a network for audio capturing, (WOLFELD, Fig. 2, paragraph 34, teach providing an alternate audio recording node (i.e. resiliency for audio capturing).) 
the network failover system coupled to a Layer 3 (L3) network 
and communicating with a network switch through which network packets are transmitted, comprising: (WOLFELD, paragraph 10 teaches that media forking comprises replicating streams via a network switching device.)
at least one non-transitory storage medium to store executable instructions; and at least one processor to execute the executable instructions that cause the at least one processor to perform operations to provide the resiliency in the network for audio capturing, the operations comprising: (WOLFELD, Fig. 4, paragraphs 36-37, teach non-transitory memory 430 storing instructions executed by a processor 420.)
receiving network packets from the network switch, wherein the network packets are mirrored via the network switch; (WOLFELD, paragraph 10 teaches that media forking comprises replicating streams via a network switching device.)
monitoring a primary node that captures audio data in the network packets, (WOLFELD, Fig. 2, steps 210, 212, paragraph 34, teach designating a home (i.e. primary) node to receive the audio content/stream (i.e. monitoring the primary node for audio data).) 
sending the network packet to a fallback node, (WOLFELD, Fig. 2, steps 214, 216, paragraph 34, teach designating an alternate (i.e. fallback) node to receive the audio content upon a failure of the home recording node.)
examining the network packets to determine which packets are audio-related packets; (WOLFELD, Fig. 3, step 316, paragraph 35, teach updating a metadata database to ensure that the segment of the audio are associated with the same session ID (i.e. audio-related packets).) collecting audio-related packets; and storing the collected audio-related packets in a data storage. (WOLFELD, Fig. 3, step 316, paragraph 35, teach updating the metadata database to associate recordings with each other which corresponds to collecting and storing the audio-related packets in a data storage.) 
WOLFELD does not describe the network failover system coupled to a Layer 3 (L3) network, wherein the fallback node is in a Layer 3 (L3) network; 
ZHANG in the same field of endeavor teaches the network failover system coupled to a Layer 3 (L3) network, wherein the fallback node is in a Layer 3 (L3) network; (ZHANG, Fig. 7B, paragraphs 45, 51, teach detecting a failure of a specified device and providing a tunnel across a layer 3 network from the specified device to a second device.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHANG with the teachings of WOLFELD to configure the fallback node as in a L3 network such as a cloud network. The motivation would be to provide network redundancy and high availability to remote network nodes across a layer 3 network (ZHANG, paragraph 8).
WOLFELD in view of ZHANG does not describe wherein the primary node is connected to the network switch through a private branch exchange (PBX)
PALMER in the same field of endeavor teaches wherein the primary node is connected to the network switch through a private branch exchange (PBX) (PALMER, Fig. 6, paragraphs 78-80, teach determining that communication has been lost in a primary node connected to a network switch through a PBX (step 610), and replacing the call with a second call connection (steps 615-650).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PALMER with the teachings of the modified invention, as described above, to configure the primary node as connected to the network switch through a PBX. The motivation would be to provide a back-up delivery system in the event of an inability to deliver voice traffic to a phone system over a primary data access circuit (PALMER, paragraph 30).

Regarding claim 11, WOLFELD in view of ZHANG in view of PALMER teaches the network failover system of claim 10 wherein the operations further comprise: monitoring the secondary node; and sending the network packets to the fallback node during an outage of the secondary node. (WOLFELD, paragraph 27, teach designating specified alternate nodes to take over recording responsibilities.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PALMER with the teachings of the modified invention, as described above, to monitor the secondary node, and send the network packets to the fallback node during an outage of the secondary node. The motivation would be to provide a back-up delivery system in the event of an inability to deliver voice traffic to a phone system over a primary data access circuit (PALMER, paragraph 30).

Regarding claim 12, WOLFELD in view of ZHANG in view of PALMER teaches the network failover system of claim 9 wherein the operations further comprise determining formats of the audio-related packets. (WOLFELD, Fig. 1, paragraph 17, teach metadata database 160 for determining a format of the data, e.g. recording session identifier.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PALMER with the teachings of the modified invention, as described above, to determine formats of the audio-related packets. The motivation would be to provide a back-up delivery system in the event of an inability to deliver voice traffic to a phone system over a primary data access circuit (PALMER, paragraph 30).

Regarding claim 13, WOLFELD in view of ZHANG in view of PALMER teaches the network failover system of claim 9 wherein the operations further comprise sending the network packets to a fallback node while the primary node is active. (WOLFELD, paragraphs 23-24, teach designating the alternate node, which is to be employed at a later time if needed.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PALMER with the teachings of the modified invention, as described above, to send the network packets to a fallback node while the primary node is active. The motivation would be to provide a back-up delivery system in the event of an inability to deliver voice traffic to a phone system over a primary data access circuit (PALMER, paragraph 30).

Regarding claim 15, WOLFELD teaches A network resilient system to provide resiliency in a network for audio capturing, (WOLFELD, Fig. 2, paragraph 34, teach providing an alternate audio recording node (i.e. resiliency for audio capturing).)
the network resilient system coupled to a Layer 3 (L3) network, comprising:
a network switch having port mirroring capability, wherein the network switch is coupled to the network for audio capturing; (WOLFELD, paragraph 10 teaches that media forking comprises replicating streams via a network switching device.) 
at least one non-transitory storage medium to store executable instructions; and at least one processor to execute the executable instructions that cause the at least one processor to perform operations to provide the resiliency in the network for audio capturing, the operations comprising: (WOLFELD, Fig. 4, paragraphs 36-37, teach non-transitory memory 430 storing instructions executed by a processor 420.)
receiving network packets from the network switch, wherein the network packets are mirrored via the network switch; (WOLFELD, paragraph 10 teaches that media forking comprises replicating streams via a network switching device.)
monitoring a primary node that captures audio data in the network packets (WOLFELD, Fig. 2, steps 210, 212, paragraph 34, teach designating a home (i.e. primary) node to receive the audio content/stream (i.e. monitoring the primary node for audio data).) 
sending the network packet to a fallback node, (WOLFELD, Fig. 2, steps 214, 216, paragraph 34, teach designating an alternate (i.e. fallback) node to receive the audio content upon a failure of the home recording node.)
examining the network packets to determine which packets are audio-related packets; (WOLFELD, Fig. 3, step 316, paragraph 35, teach updating a metadata database to ensure that the segment of the audio are associated with the same session ID (i.e. audio-related packets).) collecting audio-related packets; and storing the collected audio-related packets in a data storage. (WOLFELD, Fig. 3, step 316, paragraph 35, teach updating the metadata database to associate recordings with each other which corresponds to collecting and storing the audio-related packets in a data storage.)
WOLFELD does not describe the network resilient system coupled to a Layer 3 (L3) network, comprising: wherein the fallback node is in the Layer 3 (L3) network;
ZHANG in the same field of endeavor teaches the network resilient system coupled to a Layer 3 (L3) network, comprising: wherein the fallback node is in the Layer 3 (L3) network; (ZHANG, Fig. 7B, paragraphs 45, 51, teach detecting a failure of a specified device and providing a tunnel across a layer 3 network from the specified device to a second device.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHANG with the teachings of WOLFELD to configure the fallback node as in a L3 network such as a cloud network. The motivation would be to provide network redundancy and high availability to remote network nodes across a layer 3 network (ZHANG, paragraph 8).
WOLFELD in view of ZHANG does not describe wherein the primary node is connected to the network switch through a private branch exchange (PBX)
PALMER in the same field of endeavor teaches wherein the primary node is connected to the network switch through a private branch exchange (PBX) (PALMER, Fig. 6, paragraphs 78-80, teach determining that communication has been lost in a primary node connected to a network through a PBX (step 610), and replacing the call with a second call connection (steps 615-650).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PALMER with the teachings of the modified invention, as described above, to configure the primary node as connected to the network through a PBX. The motivation would be to provide a back-up delivery system in the event of an inability to deliver voice traffic to a phone system over a primary data access circuit (PALMER, paragraph 30).



Regarding claim 17, WOLFELD in view of ZHANG in view of PALMER teaches the network resilient system of claim 16 wherein the operations further comprise: monitoring the secondary node; and sending the network packets to the fallback node during an outage of the secondary node. (WOLFELD, paragraph 27, teach designating specified alternate nodes to take over recording responsibilities.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PALMER with the teachings of the modified invention, as described above, to monitor the secondary node, and send the network packets to the fallback node during an outage of the secondary node. The motivation would be to provide a back-up delivery system in the event of an inability to deliver voice traffic to a phone system over a primary data access circuit (PALMER, paragraph 30).

Regarding claim 18, WOLFELD in view of ZHANG in view of PALMER teaches the network resilient system of claim 15 wherein the operations further comprise determining formats of the audio-related packets. (WOLFELD, Fig. 1, paragraph 17, teach metadata database 160 for determining a format of the data, e.g. recording session identifier.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PALMER with the teachings of the modified invention, as described above, to determine formats of the audio-related packets. The motivation would be to provide a back-up delivery system in the event of an inability to deliver voice traffic to a phone system over a primary data access circuit (PALMER, paragraph 30).

Regarding claim 19, WOLFELD in view of ZHANG in view of PALMER teaches the network resilient system of claim 15 wherein the operations further comprise sending the network packets to a fallback node while the primary node is active. (WOLFELD, paragraphs 23-24, teach designating the alternate node, which is to be employed at a later time if needed.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PALMER with the teachings of the modified invention, as described above, to send the network packets to a fallback node while the primary node is active. The motivation would be to provide a back-up delivery system in the event of an inability to deliver voice traffic to a phone system over a primary data access circuit (PALMER, paragraph 30).

Claims 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfeld et al. (US20160227029A1), hereinafter WOLFELD, in view of Zhang et al. (US20130242718A1), hereinafter ZHANG, in view of Palmer et al. (US20160119179A1), and further in light of Cohen et al. (US20180342251A1), hereinafter COHEN.

Regarding claim 8, although WOLFELD in view of ZHANG in view of PALMER teaches all the limitations with respect to claim 1 above, WOLFELD in view of ZHANG in view of PALMER does not describe wherein the audio data include metadata that include speaker identifications and audio transcription.
COHEN in the same field of endeavor teaches wherein the audio data include metadata that include speaker identifications and audio transcription. (COHEN, Fig. 8, step 815, paragraph 80, teach audio data determining speaker identification and audio transcript of a call.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of COHEN with modified invention, as described above, to configure the metadata to include speaker identification and audio transcription. The motivation would be to identify a speaker using information from metadata (COHEN, paragraph 23).

Regarding claim 14, although WOLFELD in view of ZHANG in view of PALMER teaches all the limitations with respect to claim 9 above, WOLFELD in view of ZHANG in view of PALMER does not describe wherein the audio data include metadata that include speaker identifications and audio transcription. 
COHEN in the same field of endeavor teaches wherein the audio data include metadata that include speaker identifications and audio transcription. (COHEN, Fig. 8, step 815, paragraph 80, teach audio data determining speaker identification and audio transcript of a call.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of COHEN with modified invention, as described above, to configure the metadata to include speaker identification and audio transcription. The motivation would be to identify a speaker using information from metadata (COHEN, paragraph 23).

Regarding claim 20, although WOLFELD in view of ZHANG in view of PALMER teaches all the limitations with respect to claim 15 above, WOLFELD in view of ZHANG in view of PALMER does not describe wherein the audio data include metadata that include speaker identifications and audio transcription.
COHEN in the same field of endeavor teaches wherein the audio data include metadata that include speaker identifications and audio transcription. (COHEN, Fig. 8, step 815, paragraph 80, teach audio data determining speaker identification and audio transcript of a call.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of COHEN with modified invention, as described above, to configure the metadata to include speaker identification and audio transcription. The motivation would be to identify a speaker using information from metadata (COHEN, paragraph 23).
   

Allowable Subject Matter
Claims 2, 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WALLI Z. BUTT
Primary Examiner
Art Unit 2412



/WALLI Z BUTT/Examiner, Art Unit 2412